Name: 93/682/EC: Commission Decision of 17 December 1993 amending for the third time Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  cooperation policy;  trade;  health;  agricultural activity
 Date Published: 1993-12-18

 Avis juridique important|31993D068293/682/EC: Commission Decision of 17 December 1993 amending for the third time Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production Official Journal L 317 , 18/12/1993 P. 0082 - 0082 Finnish special edition: Chapter 3 Volume 54 P. 0047 Swedish special edition: Chapter 3 Volume 54 P. 0047 COMMISSION DECISION of 17 December 1993 amending for the third time Decision 93/197/EEC on animal health conditions and veterinary certification for imports of registered equidae and equidae for breeding and production (93/682/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), as last amended by Directive 92/36/EEC (2), and in particular Articles 15 (a) and 16 thereof, Whereas Commission Decision 93/197/EEC (3), as last amended by Decision 93/510/EEC (4), lays down the animal health conditions and veterinary certification for imports or registered equidae and equidae for breeding and production; Whereas certain problems have been encountered by Member States on the importation of equidae from eastern Europe, in particular with regard to the reliability of the laboratory tests to be conducted on the importation of such animals; Whereas, therefore, provision should be made for such tests to be conducted in a laboratory approved for that purpose by the competent authority of the Member State of destination; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Annex II to Decision 93/197/EEC, footnote (5) in Health Certificate B is hereby replaced by the following text: '(5) For the countries covered by this certificate, with the exception of Australia, Cyprus and New Zealand, the laboratory tests must be carried out by a laboratory approved by the Member State of destination. The test results, certified by the laboratory, have to be attached to the animal health certificate accompanying the animal.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 157, 10. 6. 1992, p. 28. (3) OJ No L 86, 6. 4. 1993, p. 16. (4) OJ No L 238, 23. 9. 1993, p. 45.